—Order, Supreme Court, Appellate Term, First Department (Riccobono, J. P., and Miller, J.; McCooe, J., dissenting) entered on November 16, 1992 which affirmed an order of the Civil Court, New York County (Paula Omansky, J.), entered on October 27, 1991 denying the motion and cross-motion for summary judgment, unanimously modified for the reasons stated in the dissenting opinion of McCooe, J., at Appellate Term so as to grant defendant’s motion for summary judgment and the order is otherwise affirmed, without costs. No opinion. Concur — Ellerin, J. P., Kupferman, Ross, Nardelli and Williams, JJ.